REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The Applicant’s arguments with respect to the amendment is persuasive. The prior art does not teach a method for controlling a three-stage membrane separation scheme that includes two compressors: Compressor A compresses the combination of a raw gas feed and a retentate from the third stage (hereinafter third permeate). Compressor B compresses permeate from the second stage (hereinafter second permeate) and combines such compressed second permeate with the already compressed combined raw gas feed/third retentate at a point downstream of compressor A. The aspiration pressure of the second permeate is measured at a location in between the second membrane separation unit and the compressor B. The measured aspiration pressure is compared with an associated setpoint value and the aspiration pressure is adjusted by compressor B in order to keep its pressure value equal to the setpoint value.
By contrast, Ungerank discloses the use of a pressure adjustment device 18 that is located in between the second stage 2 and the main compressor 4. The pressure of the second permeate 9a is adjusted based upon the pressure downstream of the pressure adjustment device 18. Thus, it is not controlling an aspiration pressure of the second permeate 9a. Rather, it is instead controlling a suction pressure of the second permeate 9a just upstream of the main compressor 4. 
Thus the prior art does not teach or fairly suggest a method comprising providing an installation that comprises: a compressor A for compressing the combined flows of feed gas and a third retentate, a first membrane separation unit able to receive the compressed combined flow of feed gas and third retentate that is admixed with a second permeate and to supply a first permeate and a first retentate, a second membrane separation unit able to receive the first retentate and to supply the second permeate and a second retentate, a third membrane separation unit able to receive the first permeate and to supply a third permeate and the third retentate, and at least one compressor B for aspirating the second permeate, feeding the aspirated second permeate to the compressed combined flows of the feed gas and the third retentate, and adjusting the aspiration pressure of the second permeate, wherein each membrane separation unit comprises at least one membrane that is more permeable to carbon dioxide than to methane: measuring the aspiration pressure of the second permeate at a location in between the second membrane separation unit and the compressor B: comparing the measured aspiration pressure with an associated setpoint value; and adjusting the aspiration pressure of the second permeate by the compressor B in order to keep the pressure value equal to the setpoint value associated with the aspiration pressure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON PREGLER/           Primary Examiner, Art Unit 1772